Citation Nr: 0935943	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-38 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD); and if so, whether 
entitlement to service connection for PTSD is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric condition, claimed as depression, major 
depression, bipolar disorder, and if so, whether entitlement 
to service connection for an acquired psychiatric condition, 
claimed as depression, major depressive disorder, bipolar 
disorder, is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1987 to February 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In his June 2005 claim, the Veteran requested a non-service 
connected (NSC) pension.  In the January 2006 rating decision 
at issue, which denied service connection for PTSD and 
bipolar disorder, the RO denied his request for a NSC pension 
as the Veteran had only peacetime service.  In his April 2006 
notice of disagreement, the Veteran appealed the denial of 
service connection for his "mental condition" and again 
requested a NSC pension.  In a separate August 2006 rating 
decision, the RO denied the Veteran a NSC pension.  The 
November 2007 statement of the case referred only to the 
claims for PTSD and bipolar disorder.  The Veteran's December 
2007 substantive appeal referred to the previously prepared 
statement of the case and the Veteran stated he was appealing 
the denial of his claims for PTSD and bipolar disorder.  In 
January 2009 the Veteran submitted a statement withdrawing 
his appeal regarding the denial of a non-service connected 
pension.

The Veteran testified before the undersigned at a travel 
board hearing held at the RO in May 2009.  A transcript has 
been incorporated into the record.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision in which the RO 
denied service connection for PTSD, as well as for bipolar 
disorder.  The Board observes that the Veteran submitted a 
separate claim in May 1997 for PTSD and depression, which was 
ultimately denied by the RO in a November 1997 rating 
decision for failure to report for an examination.  In 
consideration of a recent United States Court of Appeals for 
Veterans Claims (Court) decision, the Board has 
recharacterized the Veteran's psychiatric (depression) claim, 
as is now stated on the title page.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).


FINDINGS OF FACT

1.  An unappealed November 1997 rating decision denied a 
claim of entitlement to service connection for PTSD and for 
depression.    

2.  The evidence added to the record since November 1997 is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
for service connection for PTSD and an acquired psychiatric 
disability, claimed as depression, major depression, and 
bipolar disorder.   

3.  The competent evidence of record does not demonstrate 
that PTSD is causally related to active service.

4.  The competent evidence of record does not demonstrate 
that an acquired psychiatric disability, claimed as 
depression, major depression, and bipolar disorder, is 
causally related to active service.



CONCLUSIONS OF LAW

1.  The November 1997 rating decision which denied the 
Veteran's claim of entitlement to service connection for PTSD 
and depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the time of the November 1997 
rating decision, denying service connection for PTSD and 
depression, is new and material, and the claim for service 
connection for PTSD and an acquired psychiatric disability, 
claimed as depression, major depression, bipolar disorder, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  An acquired psychiatric disability, claimed as 
depression, major depression, and bipolar disorder, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - New and Material Evidence

In November 1997 the RO denied service connection for PTSD, 
depression, and another condition, finding that the Veteran 
failed to report for an examination.  The Veteran did not 
appeal and the RO rating decision became final.  

The Veteran submitted the current claim in June 2005, seeking 
service connection for PTSD, bipolar disorder, and other 
disabilities.  A final decision cannot be reopened and 
reconsidered by VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108.  

While it appears that the RO addressed the service connection 
claims on the merits, the preliminary question of whether any 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, regardless of the manner in 
which the RO characterized the issue, the initial question 
before the Board is whether new and material evidence has 
been presented.  

With respect to applications to reopen filed on or after 
August 29, 2001, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Discussion - New and Material Evidence

The evidence of record at the time of the November 1997 
rating decision denying the Veteran's claims of entitlement 
to service connection for PTSD and depression consisted of 
the Veteran's service treatment records, the May 1997 claim, 
the RO's request for VA treatment records for the previous 
year, the notice to the Veteran informing him of the 
scheduled examinations, and the notice to the RO of his 
failure to report for those examinations. 

Since the November 1997 RO rating decision, the evidence 
consists of: an August 2005 PTSD stressor statement; a 
December 1998 private hospital discharge summary; the 
Veteran's service personnel records; VA inpatient and 
outpatient treatment records dated January 1993 to September 
2007; an April 1988 death certificate for the Veteran's first 
wife; and an October 2007 letter from the police department 
regarding the release of the investigation report.

A December 1998 private hospital discharge summary indicates 
the Veteran had been admitted with symptoms of depression.  
His diagnosis upon discharge included depressive disorder.  
VA treatment records thereafter contain an August 2005 Mental 
Health History and Physical Evaluation report, the Veteran 
noted that his first wife had died while he was in the 
service and that he had had a history of depression after his 
wife was murdered.  See also September 2001 Mental 
Health/Psychiatry discharge summary.  Further, a depressive 
disorder diagnosis and a PTSD diagnosis was recorded in 
September 2005.  See September 2005 VA Addiction Discharge 
Summary.  A May 2007 VA treatment note documents the Veteran 
had apparent BAD (bipolar affective disorder) and PTSD.  See 
May 2007 VA Psychiatry Note.  

The above listed VA and private treatment reports indicate 
that the Veteran has received diagnoses of PTSD, depressive 
disorder, and bipolar disorder and that he made statements to 
then treating medical personnel that attributed his 
disabilities to an incident that occurred while he was in 
service.  These medical treatment reports, notes, and 
discharge summaries, are evidence not previously before 
agency decision makers and are not cumulative or redundant of 
evidence associated with the claims file at the time of the 
November 1997 RO rating decision.  As such, this evidence is 
"new" as contemplated under 38 C.F.R. § 3.156(a).  
Furthermore, because this evidence suggests that the PTSD or 
depression may have originated in service, the medical 
treatment report evidence relates to an unestablished fact 
necessary to substantiate the claim and is found to raise a 
reasonable possibility of substantiating the claim.  For 
these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the Veteran's 
claims of entitlement to service connection for PTSD and for 
an acquired psychiatric disability are reopened.  

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Discussion - PTSD

A review of the Veteran's service treatment records finds no 
diagnosis of PTSD.  The record contains a December 1987 
Report of Mental Status evaluation, which also bears a 
February 1998 date and signature from a service physician.  
Prepared for the Veteran's administrative discharge for 
"family matters", the evaluation found the Veteran's 
behavior was considered normal, his thinking process was 
normal, his thought content was normal, and that in the 
opinion of the physician, the Veteran had the mental capacity 
to understand and participate in the proceedings.  The 
December 1987 Report of Medical History, also prepared for 
his "Chap" discharge, includes a handwritten "excellent" 
which described the Veteran's then health.  Checked in the 
affirmative were the categories of nervous trouble of any 
sort, depression or excessive worry, and eleven other 
entries.  The Veteran's Report of Medical Examination, 
prepared December 1987 for a "chapter" discharge, found the 
psychiatric evaluation to be normal.  

The Veteran's personnel records contain the Veteran's 1987 
Record of Military Processing, prepared for his enlistment, 
which listed the Veteran's then wife and a daughter, born in 
1983.  The Personnel Action (DA Form 4187) was signed January 
1998 and indicated approval of the Veteran's separation from 
service because of dependency conditions.  Though enclosures 
were listed, which included letters by various individuals, 
these letters were not present in the record.  The Veteran's 
DD 214 listed his separation date as February 23, 1988, for 
hardship.

The record also contains the death certificate for the 
Veteran's wife.  Her date of death was April 9, 1988.  The 
cause of death was listed as strangulation and place of 
injury was "hotel."

The Veteran's claims that his in-service stressor was the 
stress surrounding his hardship discharge.  See April 2006 
Notice of Disagreement; August 2005 PTSD Questionnaire.

The Veteran testified at hearing that he first sought VA 
treatment for a psychiatric disorder in 1992.  See 
Transcript, p.21.  While VA treatment reports and admission 
and discharge entries of record reference 1992, the Board 
finds that the 1992 admission references pertain to drug 
rehabilitation and methadone treatment.  The earliest 
reference to PTSD is contained in an August 2001 DOM History 
and Physical Examination, taken for the Veteran's admission 
for inpatient treatment.  After listing the Veteran's drug 
use history, dated back to adolescence, the examiner noted he 
had a long history of depression and PTSD that was non-combat 
related "wife was killed r/t drug."  In an August 2001 
DOM/Substance Abuse Assessment Note, the Veteran's military 
history included the statement he had been discharged due to 
the death of his wife.  The first VA treatment record that 
includes a PTSD diagnosis is a September 2001 Mental 
Health/Psychiatry assessment, conducted while the Veteran was 
an inpatient.  This assessment also noted the Veteran's long 
history of polysubstance abuse, starting in adolescence, 
through his active duty service and continuing to the then 
current hospitalization.  The Veteran reported he felt sad, 
depressed and guilty since his wife's death and the VA 
resident concluded with an Axis I diagnosis of PTSD, in 
addition to opioid dependence and cocaine dependence.  In a 
Mental Health/Psychiatry/Admission evaluation, dated the same 
day in September 2001, though later in time, the VA physician 
reported that Veteran suffered from unresolved grief 
following the death of his wife.  This Admission evaluation 
reported the time line of events as the Veteran being 
informed during his service that something was "going on" 
with his wife, he was then discharged to return home, he then 
proceeded to look for her, and that she was found murdered.  
This VA physician did not include a PTSD Axis I diagnosis, 
only an unresolved grief diagnosis after the heroin abuse 
diagnosis.  

The diagnosis of PTSD is found again in a September 2006 
discharge summary for the Veteran's recent hospitalization.  
The summary listed a PTSD diagnosis.  The summary included 
that the Veteran reported the murder of his first wife 
occurred in 1988 while in service.  Further, in a September 
2006 Addiction Physician Note, the examiner noted his recent 
hospital discharge and concluded with the impression of PTSD, 
depression, recurrent, opioid dependence, and cocaine abuse, 
continuous.  Later in a November 2006 VA Psychiatry Resident 
Note, the Veteran reported hearing the voice of his murdered 
wife.  The impression listed again PTSD along with opioid 
dependence, cocaine abuse, and depression, recurrent.   In a 
September 2007 discharge summary, the examiner noted that the 
Veteran continued to suffer from PTSD.

Given the absence of any verifiable stressor that occurred in 
service, the Board finds that service connection is not 
warranted.  As noted, diagnoses of PTSD are of record.  
Nonetheless, a diagnosis of PTSD does not suffice to verify 
the occurrence of any claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  Additionally, the Veteran's 
testimony, by itself, cannot establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  While the Veteran testified that the difficulties he 
encountered while in service (being informed that his then 
wife was experiencing trouble) was the in-service stressor 
event, the stressor to which VA medical personnel attributed 
his PTSD was the death of his wife.  The Board acknowledges 
statements made by the Veteran over time to medical personnel 
that his wife had died while he was in service; however those 
statements hold no probative value as these statements are 
contradicted by the objective evidence of her death 
certificate.  The death certificate of record indicates she 
died in April 1988, after his discharge from service.  The 
claim fails for the lack of an inservice stressor.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for PTSD.  See 38 U.S.C.A § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990). 

Discussion - Acquired Psychiatric Disability

The Veteran's service treatment records were discussed above.  
They contained no complaint, diagnosis, or treatment for 
depression, major depression, or bipolar disorder.

The Veteran's VA treatment records begin in 1992.  However 
these early entries pertain to his inpatient and outpatient 
admission for drug rehabilitation and methadone treatment.  
See May 1998 Discharge Summary, handwritten note.  A 
September 1996 psychological assessment, which reported his 
substance abuse history and noted he had never sought 
psychiatric or psychological help, concluded that he was not 
suffering from depression.

The only private hospital record is a December 1998 discharge 
summary following the Veteran's hospitalization there.  The 
summary indicates the Veteran had no formal past psychiatric 
history and had been admitted for symptoms of depression, and 
initially was placed under suicide precautions.  The final 
diagnosis was depressive disorder, drug depressive syndrome, 
opioid and other dependency, and history of past non-
compliance.  

A July 1999 VA Substance Abuse Triage note recorded the 
Veteran's claim to have been recently hospitalized for 
depression; however, the Axis I diagnosis reached was 
polysubstance abuse, with an Axis II diagnosis of anti-social 
personality, narsisistic personality.  In an August 2001 
History and Physical assessment taken as part of the 
admission to an inpatient drug rehabilitation program, the 
Veteran was listed as having a long history of depression.  
In another part of that same intake history, the examiner 
noted his long history of heroin and cocaine abuse and that 
his wife had died "r/t drug."  In a September 2001 VA 
Psychiatry consultation, while the Veteran was hospitalized 
for heroin withdrawal, the Veteran reported to the examiner 
his first wife had been murdered and he was having marital 
problems with his second wife.  The Veteran reported symptoms 
of flashbacks, emotional numbing, nightmares, and feelings of 
hopelessness.  The psychiatrist concluded with the assessment 
to consider a differential of PTSD versus depressive 
disorder.  In the September 2001 Mental 
Health/Psychiatry/Admission, as discussed above, the Veteran 
complained he felt guilty about his first wife' death, as 
well as sad, and depressed.  The physician concluded with a 
diagnosis of unresolved grief.  A November 2001 Mental Health 
outpatient treatment plan did not include a depression 
diagnosis at all.  The Veteran had complained of feeling 
guilty and of having nightmares.  In August 2002 in a VA 
Mental health Triage Note, the examiner noted the Veteran 
stated he had been depressed since his (then second) wife had 
left him and that the Veteran reported a diagnosis of bipolar 
disorder.   

A February 2004 VA Psychiatric Consultation, conducted with 
the Veteran's request to enter a detox program, noted his 
drug use history, his first wife's murder, his separation 
from his second wife, his attempts at rehabilitation, and 
concluded with an assessment of a questionable history of 
bipolar disorder with psychosis, and a questionable history 
of depression, R/O substance abuse induced.  A July 2004 VA 
Doctor's Order included a diagnosis of major depressive 
disorder.  The July 2004 Psychiatry Note for the Veteran's 
admission noted the Veteran's report of feeling depressed for 
about 2 weeks, that he was recently homeless, that his wife 
had been murdered in 1988 and though he didn't witness it, he 
had nightmares about it.  An August 2004 Psychiatry Attending 
Note commented on the Veteran's ongoing depressive symptoms, 
secondary to psychosocial stressors.  The VA psychiatrist 
noted the depression was likely situational and/or substance 
induced.  

In August 2005 VA Mental Health Patient Care Nurse 
Assessment, the Veteran is voluntarily admitted for treatment 
for a drug induced mood disorder.  Another August 2005 
Attending Note reported the Veteran as being admitted for 
depression, being suicidal, and that he had been recently 
released from detoxification.  An August 2005 Psychiatry 
Evaluation concluded with an Axis I diagnosis of substance 
intoxication and dependence, dysthymia, R/O (rule out) double 
depression, R/O substance abuse mood disorder, R/O bipolar 
disorder, depressed phase.  Another August 2005 Mental 
Health/Psychiatry evaluation, conducted later that same day, 
referred to the Veteran's long history and "substance 
induced depression."   

VA treatment reports continue into 2006, recording diagnoses 
of depression, and apparent bipolar affective disorder.  A 
September 2006 discharge summary assessed an Axis I diagnosis 
of depression, not otherwise specified, rule out major 
depressive disorder, rule out depression due to cocaine or 
heroine abuse, rule out bipolar disorder.  Under Axis IV, the 
examiner listed conflict with wife and ongoing separation, 
homelessness, unemployment, murder of first wife, and 
financial requirements of children.   

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, also claimed as depression, 
major depressive disorder, and bipolar disorder. 

The Board acknowledges the many and various diagnoses the 
Veteran has received for his acquired psychiatric disability; 
however the claim fails because there is no nexus to the 
Veteran's service.  Further, there is no evidence that the 
depression, with which the Veteran was ultimately diagnosed, 
manifested itself to a compensable degree within one year of 
his separation from service.  Indeed, the Veteran was found 
not to have depression in 1996 and sought no treatment for 
depression until December 1998, over ten years following his 
discharge.  

While the Veteran made several statements within the 
treatment reports to medical practitioners that his wife had 
been murdered while he was in service, the objective 
evidence, as discussed previously, is that her death occurred 
after service.  While this assertion was repeated in numerous 
treatment reports, that repetition did not transform the 
statement into a medical opinion of etiology.  Indeed, a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board notes that several treating 
practitioners attributed the Veteran's long-standing 
depression to his drug use and psychosocial stressors.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his feelings of depression, memories, 
and other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, within this record 
there is probative objective evidence that the Veteran did 
not have depression in 1996 and that he sought no treatment 
for depression prior to 1998.  Therefore, there is credible 
objective evidence which contradicts the Veteran's statement 
of continuous symptoms since service.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  This is particularly true 
considering the September 1996 psychological assessment that 
found he did not suffer from depression.   

The Veteran himself believes that he has an acquired 
psychiatric disability and that it is related to service.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the Veteran has the expertise to 
render opinions about medical matters; and where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  There is no evidence which establishes that the 
Veteran has medical expertise to diagnosis a disability as 
complex as an acquired psychiatric disability.  

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability, claimed as depression, major 
depressive disorder, and bipolar disorder.  Gilbert, 
1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in July 2005 and October 2005, 
before the initial original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A September 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for PTSD 
and an acquired psychiatric disability, claimed as 
depression, major depression, and bipolar disorder, are 
denied, any questions regarding a disability rating and 
effective date are now moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the July 2005 and October 2005 notice letters 
of record do not satisfy the requirements under Kent.  
However, because the instant decision reopened the Veteran's 
claims of PTSD and an acquired psychiatric disability, 
claimed as depression, major depressive disorder, and bipolar 
disorder, any Kent notice deficiency cannot be found to 
prejudice the Veteran here.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the PTSD disability and the 
acquired psychiatric disability.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past, in-service event.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  





ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  The appeal is 
granted to this extent only.

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disability, 
claimed as depression, major depressive disorder, bipolar 
disorder, is reopened.  The appeal is granted to this extent 
only. 

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, major depressive disorder, 
bipolar disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


